DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Claim Rejections - 35 USC § 103

2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al., US 9734634 A1, and in view of Evans et al., US 2018/0300952 A1.

5.	As per claim 1, Chen discloses:  A method for producing an augmented reality (AR) for an image or video containing real world content (Mott, Column 2, lines 7-12) comprising:
 selecting one or more virtual markers from a virtual world based on a location associated with one or more real world objects depicted by the real world content; (Mott, Column 11, lines 7-10 ” Unlike FIGS. 2-5D, FIG. 6 shows a marker 610 on a wall. As described above, a computing device's 630 pose relative to the marker 610 can be used to determine the location of container 660.”)
applying, with an upstream AR engine, the one or more selected virtual markers to the image or video, wherein the one or more selected markers are AR augmentations; (Mott, Column 4, lines 56-64, “One of those objects is a marker 210. Marker 210 may include different types of objects. For example, a marker 210 can be a pattern as shown, a cover of a magazine, a newspaper, a book, a piece of paper, a quick response (QR) code, a barcode, a grid, a colored grid, or any other object with known dimensions.:, and Column 2, lines 64-67, Column 3, lines 1-8 “In some embodiments, a user's electronic device may be configured to use stereoscopic cameras, infrared, light coding, etc. in order to capture data representing a real-world environment, and subsequently create a camera environment that includes a superimposed 2D or 3D object. These methods are collectively referred to herein as markerless pose tracking, as they do not require a marker. Alternatively or in combination, a user may place a two-dimensional marker (e.g., a pattern of shapes, a quick response (QR) code, etc.) on a surface in order to view the size and/or pose (i.e., location and orientation) location of an appliance on a counter..”)
triggering, by the one or more applied virtual markers, a downstream AR engine to augment the real world content of the image or video with one or more further augmentations  (Mott, Column 10, lines 57-64, “FIG. 6 illustrates an example environment 600 in which various embodiments can be utilized. As shown, a user 620 is looking at a computing device 630. Computing device 630 includes a display 650 and at least one camera on the back. Environment 600 also includes a marker 610 in the real-world environment 680. In this example, in the camera environment 690, the marker 610 is covered by a representation of an object 670 (in this example, a television), inside a container 660.”, Column 11, lines 40-56, “In addition to container 770, example environment 700 shows a marker 772. As briefly described above, marker 772 may comprise information that can be used to determine the direction of little g 774. The direction of little g 774 may be determined using gyroscopic sensors and/or accelerometers included in the computing device. Information associated with the marker and the direction of little g 774 may be used to determine the orientation of a container and/or a representation of an object. In example environment 700, the direction of little g 774 is toward the ground. This allows the computing device 710, or a remote computing device, to determine that the marker is located on a wall, and to place a representation of a television or other object such that the bottom of the television is closest to the bottom surface of a box.”, and Column 4, lines 17-21,”A catalog may be stored in a database either on the electronic device 100 or may be accessible by the device 100 from a server, for example, through a network (e.g., the Internet). In any case, some or all objects in the catalog may have various properties and/or attributes associated with it.”) , wherein the downstream AR engine has a preexisting association among the one or more further augmentations and the one or more applied virtual markers. (Mott, Column 15, lines 58-69, and Column 16, lines 1-7, “In some embodiments, computing device 1120 comprises at least one display 3D object generator 1122, and at least one database 1124.Database 1124 may include information associated with a catalog of objects, such as, but not limited to: object IDs, product pages associated with a product, images of objects, ratings associated with an object, comments associated with an object, …, information associated with a container/object/representation of an object with respect to a marker, representations of an object with respect to a particular pose and/or dimensions of a container, etc.”)

6.	Mott doesn’ t expressly disclose:  a perspective of the downstream AR engine, the one or more applied virtual markers are configured to be recognizable and differentiable from both the real world content and AR augmentations which are not virtual markers.

7.	Evans discloses: a perspective of the downstream AR engine, the one or more applied virtual markers are configured to be recognizable and differentiable from both the real world content and AR augmentations which are not virtual markers. (Evans, ¶31, “the HMD 104 can place a virtual object that corresponds to a virtual marker. That virtual marker marks a location in the AR environment. In some cases, the HMD 104 may display a visual indicator in the AR environment that reveals the location of the virtual marker. But in other cases, the HMD 104 may omit such a visual indicator. An AR application may leverage the virtual marker for various purposes. For example, an AR application may display virtual content in proximity to the virtual marker, using the virtual marker as an anchor point.”)

8.	Evans is analogous art with respect to Mott because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of  that a perspective of the downstream AR engine, the one or more applied virtual markers are configured to be recognizable and differentiable from both the real world content and AR augmentations which are not virtual markersas taught by Evans into the teaching of Ha.  The suggestion for doing so would place the virtual object in the modified-reality environment with high precision and low ambiguity by virtue of its guided piecemeal specification of the object display state. Therefore, it would have been obvious to combine Evans with Mott.

” a computing device may determine its pose with respect to a real-world environment based at least in part on components included in the computing device such as a stereoscopic camera, 3D scanner, infrared, etc. At 1210, an orientation and location of a marker is determined with respect to a computing device..”)

10.	Claims 7, and 8, which are similar in scope respectively to claims 1, and 2, are thus rejected under the same rationale.

11. 	As per claim 12, Mott in view of Evans discloses: The system of claim 7, further comprising the downstream AR engine, the downstream AR engine being configured to recognize the one or more applied virtual markers ( Mott, Column 11, lines 40-56, “In addition to container 770, example environment 700 shows a marker 772. As briefly described above, marker 772 may comprise information that can be used to determine the direction of little g 774. The direction of little g 774 may be determined using gyroscopic sensors and/or accelerometers included in the computing device. Information associated with the marker and the direction of little g 774 may be used to determine the orientation of a container and/or a representation of an object. In example environment 700, the direction of little g 774 is toward the ground. This allows the computing device 710, or a remote computing device, to determine that the marker is located on a wall, and to place a representation of a television or other object such that the bottom of the television is closest to the bottom surface of a box.”, and augment the real world content of the image or video with the one or more augmentations triggered by the one or more applied markers.  (Mott, Column 10, lines 57-64, “FIG. 6 illustrates an example environment 600 in which various embodiments can be utilized. As shown, a user 620 is looking at a computing device 630. Computing device 630 includes a display 650 and at least one camera on the back. Environment 600 also includes a marker 610 in the real-world environment 680. In this example, in the camera environment 690, the marker 610 is covered by a representation of an object 670 (in this example, a television), inside a container 660.”),

12.	Claims 3-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al., US 9734634 A1, and in view of Evans et al., US 2018/0300952 A1, and further in view of Chen et al., US 2014/0240350 A1.

13. 	As per claim 3, Mott in view of Evans discloses: The method of claim 1,(see rejection of claim1 above.)

14.	Mott in view of Evans doesn’t expressly disclose:  the applying step comprises modifying the real world content.  
 
15.	Chen discloses: the applying step comprises modifying the real world content.  (Chen, ¶42, “However, if multiple relevant POIs were identified within the field of view of the camera 215, the POIs could be sorted based on their distance from the current position of the mobile device 120, and the textual and/or graphical indications associated with those POIs can then be rendered from farthest away to closed to the current position of the mobile device 120. A decreasing transparency level (alpha channel value) can be applied to the POIs that are closer to the current position of the mobile device 120.”)

16.	Chen is analogous art with respect to Mott in view of Evans because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of  applying step comprises modifying the real world content as taught by Chen into the teaching of Mott in view of Evans.  The suggestion for doing so would provide a realistic virtual overlay. Therefore, it would have been obvious to combine Chen with Mott in view of Evans.

17. 	As per claim 4, Mott in view of Evans, and in view of Chen discloses: The method of claim 3, wherein modifying the real world content consists of modifying one or more pixels. (Chen, ¶63, “The rendering module 462 can be configured to assign an alpha channel value representing a higher transparency to those POIs farther from the current position of the mobile device and an alpha channel value representing a lower transparency to those POIs closer to the current position of the mobile device 120.”)

18. 	As per claim 5, Mott in view of Evans, and in view of Chen discloses: The method of claim 1, wherein the virtual world is a 3D virtual model that is modeled after a real “The display 225 of the mobile device 120 can be a 2D display or can be a 3D display capable of displaying stereoscopic images. The mobile device 120 can be configured to render 2D and/or 3D content depending upon the capabilities of the display 225 and the configuration of the mobile device 120.”, and ¶47, “The POI module 364 can be configured to project an "eye ray" through a 2D or 3D geometric representation of the geographic area of interest.”). The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

19. 	As per claim 6, Mott in view of Evans, and in view of Chen discloses: The method of claim 1, wherein the location is a location of the one or more real world objects or a location of a camera when the camera was used to capture the one or more real world objects depicting the real world content.  (Chen, ¶23, “Using the position and orientation, the mobile device can be configured determine a viewing direction or field of view (FOV) of a camera of the mobile device. The mobile device can compare the FOV with a two-dimensional (2D) or three-dimensional (3D) map that includes locations and areas corresponding to the POIs. The mobile device can provide visual indications on a display of the mobile device as to the POIs that are within the FOV of the camera of the mobile device based on the current position and orientation of the mobile device.”, and ¶32, “For example, the camera of the mobile device 120 can be configured to capture images and/or video within the field of view of the camera 215 of the mobile device 120. The mobile device 120 can be configured to use the captured images and/or video to provide an augmented view of the indoor environment to the user of the mobile device that can include point of interest (POI) information.”). The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.


20.	Claims 9-11, which are similar in scope respectively to claims 3-5, are thus rejected under the same rationale.


21.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2014/0240350 A1, and in view of Baronoff, US 2012/0122570 A1, and further in view of Evans et al., US 2018/0300952 A1.

22. 	As per claim 13,  Chen in view of Baronoff discloses: A method for augmented reality (AR), comprising: 
based on a camera's location and pose, associating first virtual content with real world content captured by the camera, the first virtual content and real world content both being image or video content configured for concurrent display, wherein the first virtual content is one or more virtual markers which are AR augmentatiopns; (Chen, ¶23, “Using the position and orientation, the mobile device can be configured determine a viewing direction or field of view (FOV) of a camera of the mobile device. The mobile device can compare the FOV with a two-dimensional (2D) or three-dimensional (3D) map that includes locations and areas corresponding to the POIs. The mobile device can provide visual indications (first virtual content ) on a display of the mobile device as to the POIs that are within the FOV of the camera of the mobile device based on the current position and orientation of the mobile device.”, and ¶32, “For example, the camera of the mobile device 120 can be configured to capture images and/or video within the field of view of the camera 215 of the mobile device 120. The mobile device 120 can be configured to use the captured images and/or video to provide an augmented view of the indoor environment to the user of the mobile device that can include point of interest (POI) information.”)
selecting second virtual content by processing an image or video frame containing both the first virtual content and the real world content;  (Chen,¶32 , “The camera processor 220 can be configured to process the data collected by the camera 215”, and “The mobile device 120 can be configured to use the captured images and/or video (second virtual content) to provide an augmented view of the indoor environment to the user of the mobile device that can include point of interest (POI) information. For example, the mobile device 120 can be configured to provide a directional view that can include textual and/or graphical indications identifying the position of POIs relative to the position of the mobile device 120.), and 
initiating a signal for controlling an augmented reality output by an output device, the output including the selected second virtual content and the real world content, wherein the steps of associating, selecting, and initiating are performed by one or more AR engines.  (Chen, ¶37, “The rendering module 362 can configured to render a view of an indoor and/or outdoor environment that overlays and/or blends augmented content with images and/or video captured by the camera 215 of the mobile device 120… the rendering module 362(AR engine) can be configured to receive the series of still images and/or video captured by the camera and to augment the received content with navigational aids. The navigational aids can provide visual indications of the locations of points of interest (POIs) relative to the position of the mobile device 120 within the indoor environment.” Notes:” The AR engine is equated to the rendering module 362.”) 

23.	Chen doesn’ t expressly disclose: a selection of at least some of the second virtual content is triggered by the presence of the first virtual content, the second virtual content being usable for producing one or more AR augmentations.

24.	Baronoff discloses: a selection of at least some of the second virtual content is triggered by the presence of the first virtual content, the second virtual content being usable for producing one or more AR augmentations (Baronoff, ¶115, “The AR engine may then easily recognize markers (first virtual content) on the known building, and provide a realistic virtual overlay based on those markers.”)

25.	Chen is analogous art with respect to Baronoff because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of  that a selection of at least some of the second virtual content is triggered by the presence of the first virtual content, the second virtual content being usable for producing one or more AR augmentations as taught by Chen into the teaching of Baronoff.  The suggestion for doing so would provide a realistic virtual overlay. Therefore, it would have been obvious to combine Chen with Baronoff.



27.	Evans discloses: a perspective of the downstream AR engine, the one or more applied virtual markers are configured to be recognizable and differentiable from both the real world content and AR augmentations which are not virtual markers. (Evans, ¶31, “the HMD 104 can place a virtual object that corresponds to a virtual marker. That virtual marker marks a location in the AR environment. In some cases, the HMD 104 may display a visual indicator in the AR environment that reveals the location of the virtual marker. But in other cases, the HMD 104 may omit such a visual indicator. An AR application may leverage the virtual marker for various purposes. For example, an AR application may display virtual content in proximity to the virtual marker, using the virtual marker as an anchor point.”)

28.	Evans is analogous art with respect to Chen in view of Baronoff because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of  that a perspective of the downstream AR engine, the one or more applied virtual markers are configured to be recognizable and differentiable from both the real world content and AR augmentations which are not virtual markers as taught by Evans into the teaching of Chen in view of Baronoff.  The suggestion for doing so would place the 

29. 	As per claim 14, Chen in view of Baronoff, and in view of Evans discloses:  The method of claim 13, wherein the first virtual content is one or more markers.  (Chen, ¶23, “Using the position and orientation, the mobile device can be configured determine a viewing direction or field of view (FOV) of a camera of the mobile device. The mobile device can compare the FOV with a two-dimensional (2D) or three-dimensional (3D) map that includes locations and areas corresponding to the POIs. The mobile device can provide visual indications (first virtual content ) on a display of the mobile device as to the POIs that are within the FOV of the camera of the mobile device based on the current position and orientation of the mobile device.”,

30. 	As per claim 15, Chen in view of Baronoff, and in view of Evans discloses: The method of claim 14, wherein the associating step comprises superimposing the one or more markers over selected parts of the real world content. (Chen, ¶39, ”When the mobile device 120 is configured to operate in the directional view, the rendering module 362 can be configured to provide an augmented view of the geographic area of interest that includes overlays of textual and/or graphical indications illustrating the relative position of POIs within the geographic area of interest.”)

31. 	As per claim 16, Chen in view of Baronoff, and in view of Evans discloses: The method of claim 13, wherein the associating step comprises adding the first virtual “The mobile device 120 can be configured to use the captured images and/or video to provide an augmented view of the indoor environment to the user of the mobile device that can include point of interest (POI) information. For example, the mobile device 120 can be configured to provide a directional view that can include textual and/or graphical indications identifying the position of POIs relative to the position of the mobile device 120.)

32. 	As per claim 17, Chen in view of Baronoff, and in view of Evans discloses: The method of claim 16, wherein the specific locations are specific pixels or groups of pixels. (Chen, ¶63, “The rendering module 462 can be configured to assign an alpha channel value representing a higher transparency to those POIs farther from the current position of the mobile device and an alpha channel value representing a lower transparency to those POIs closer to the current position of the mobile device 120.”)

33. 	As per claim 18, Chen in view of Baronoff, and in view of Evans discloses: The method of claim 13, wherein the associating step is configured to associate the first virtual content with the real world content without extracting objects or features from the real world content captured by the camera.  (Chen, ¶7, “The at least one visual indication associated with each of the at least one relevant point of interest has a transparency of the visual indication dependent on the presence of the known physical barrier between the mobile device and the relevant point of interest, and wherein the relevant point of interest is disposed beyond the known physical barrier relative to the mobile device and the visual indication is transparent.” Notes: Chen’s reference varies the transparency instead of extracting objects or features from the real world content.”)

34. 	As per claim 19, Chen in view of Baronoff, and in view of Evans discloses:  The method of claim 18, wherein the associating step is configured to associate the first virtual content with the real world content based only on the camera's location and pose.  (Chen, ¶23, “Using the position and orientation, the mobile device can be configured determine a viewing direction or field of view (FOV) of a camera of the mobile device. The mobile device can compare the FOV with a two-dimensional (2D) or three-dimensional (3D) map that includes locations and areas corresponding to the POIs. The mobile device can provide visual indications (first virtual content ) on a display of the mobile device as to the POIs that are within the FOV of the camera of the mobile device based on the current position and orientation of the mobile device.”,

35. 	As per claim 20,  Chen in view of Baronoff, and in view of Evans discloses:  The method of claim 13, wherein the associating step is performed by a first AR engine (Chen, ¶37, “The rendering module 362 can configured to render a view of an indoor and/or outdoor environment that overlays and/or blends augmented content with images and/or video captured by the camera 215 of the mobile device 120… the rendering module 362 (AR engine) can be configured to receive the series of still images and/or video captured by the camera and to augment the received content with navigational aids. The navigational aids can provide visual indications of the locations of points of interest (POIs) relative to the position of the mobile device 120 within the indoor environment.” Notes:” The AR engine is equated to the rendering module 362.”) and the selecting step is performed by a second AR engine. (Chen,¶32 , “The camera processor 220 (AR engine) can be configured to process the data collected by the camera 215”)

Response to Arguments
36.	 Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 
Conclusion 

37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619